Citation Nr: 0014506	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  93-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury, prior to October 1, 
1993.

2. Entitlement to a disability rating in excess of 20 percent 
for residuals of a left knee injury.

3. Entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee injury, prior to May 23, 
1994.

4. Entitlement to a disability rating in excess of 20 percent 
for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied an evaluation in excess of 
10 percent for the disabilities of the veteran's knees.

The RO established service connection for right knee and left 
knee disabilities by a rating dated in April 1986.  The 
disability of each knee was rated as 10 percent disabling 
under Diagnostic Code 5257.  By a statement received in 
January 1991, the veteran requested reevaluation of his knee 
disabilities, his only service-connected disabilities at that 
time.  During the course of this appeal the veteran presented 
testimony at hearings in October 1991, November 1992, and 
October 1996.

In a rating dated in March 1995, the RO increased the rating 
for the left knee disability from 10 percent to 20 percent 
under Diagnostic Code 5257, effective October 1, 1993.  By a 
rating dated in April 1997, the RO increased the rating for 
the right knee disability from 10 percent to 20 percent under 
Diagnostic Code 5257, effective May 23, 1994.  Also during 
the pendency of the current appeal the veteran raised several 
additional claims and the case has been returned by the Board 
to the RO in September 1994, February 1995, April 1996, and 
February 1998, for development of his various claims.  During 
the pendency of this appeal, the RO established service 
connection for additional disabilities, including vascular 
headaches, traumatic arthritis of the right hand, 
hypertension, residuals of removal of a sebaceous cyst, and 
residuals of a right ankle fracture.  


FINDINGS OF FACT

1. The veteran has undergone multiple surgical procedures on 
each knee, including arthrotomy of the right knee in 1971, 
arthrotomy with medial meniscectomy of the left knee in 
1979, and a 2nd arthrotomy of the left knee with 
retinacular release, patellar tendon transfer, vastus 
medialis obliquus advancement, and shaving of the 
articular surface of the femoral condyle in 1985.

2. The veteran's left knee disorder was productive of 
moderate recurrent subluxation or lateral instability as 
of March 13, 1992; the left knee disorder was also 
manifested by degenerative changes and painful motion.

3. The veteran's left knee disorder is currently productive 
of no more than moderate recurrent subluxation or lateral 
instability; the left knee disorder is also manifested by 
degenerative arthritis and painful motion.

4. The veteran's right knee disorder was productive of no 
more than slight recurrent subluxation or lateral 
instability prior to May 23, 1994; the veteran's right 
knee was also manifested by degenerative changes and 
painful motion.

5. The veteran's right knee disorder is currently productive 
of no more than moderate recurrent subluxation or lateral 
instability; the right knee disorder is also manifested by 
degenerative arthritis and painful motion.



CONCLUSIONS OF LAW

1. The criteria for a disability rating of no more than 20 
percent for residuals of a left knee injury based upon 
recurrent subluxation or lateral instability were met as 
of March 13, 1992.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

2. The criteria for a disability rating in excess of 20 
percent for residuals of a left knee injury based upon 
recurrent subluxation or lateral instability are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).

3. The criteria for a separate 10 percent evaluation for left 
knee disability due to arthritis and painful motion are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (1999); VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

4. The criteria for a disability rating in excess of 10 
percent for residuals of a right knee injury based upon 
recurrent subluxation or lateral instability were not met 
prior to May 23, 1994.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.71a, Diagnostic Code 5257. (1999).

5. The criteria for a disability rating in excess of 20 
percent for residuals of a right knee injury based upon 
recurrent subluxation or lateral instability are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).

6. The criteria for a separate 10 percent evaluation for 
right knee disability due to arthritis and painful motion 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (1999); VAOPGCPREC 23-97 and VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4 (1999).  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as practicably can be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition.

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

The Schedule provides that normal flexion and extension of a 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel clarified that opinion 
in VAOPGCPREC 9-98.  VA General Counsel, in VAOPGCPREC 9-98, 
held that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, apply to 
degenerative and traumatic arthritis and provide that such 
diseases are evaluated based upon limitation of motion of the 
affected part.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; 30 percent rating where extension is limited to 20 
degrees; 40 percent rating where extension is limited to 30 
degrees; and 50 percent rating where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  The provisions of 38 
C.F.R. §§ 4.45 and 4.59 consider whether there is 
crepitation, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disease.  It is 
the intent of the Schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on the merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

Factual Background.  By a rating decision dated in April 1986 
the veteran was granted service connection for a right knee 
injury, status post arthrotomy, and a left knee injury, 
status post meniscectomy.  This determination was based on 
service medical records and a December 1985 report of VA 
examination.  The service medical records showed that the 
veteran injured his right knee in March 1968 and underwent an 
arthrotomy of this knee in June 1971.  Similarly, he injured 
his left knee in October 1975 and underwent an arthrotomy 
with medial meniscectomy of this knee in June 1979.  The 
report of VA examination showed that the veteran had full 
flexion and extension in each knee and his knees were stable, 
bilaterally.  Objective findings also included crepitus and 
tenderness as well as pain on patellofemoral compression and 
friction in both knees.  The examiner noted a healed, 
nontender surgical scar on the right knee and a healed, 
hypersensitive scar on the left knee.  The examiner's opinion 
was that the veteran had early arthritis in both knees.  The 
veteran's knees were each rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Treatment records from the United States Air Force Hospital 
(USAFH) in Lakenheath, England, dated in January and February 
1985 (during the veteran's wife's period of service), were 
received subsequent to the April 1986 rating decision.  These 
records reflect a diagnosis of left knee patellar 
malalignment with patellofemoral chondromalacia.  These 
records also include a report of hospitalization which notes 
that the veteran had moderately severe crepitation with 
flexion and extension of the left knee.  He underwent an 
arthrotomy of the left knee with lateral retinacular release, 
patellar tendon transfer, vastus medialis obliquus 
advancement and shaving of the articular surface of the 
femoral condyle.  

The schedular ratings for the veteran's knees were confirmed 
by an April 1988 rating decision.  This determination was 
based on a March 1988 report of orthopedic examination which 
showed that the veteran was ambulant with full weight bearing 
in both lower extremities without limp or pain.  Slight 
instability of the knees was noted and the scars on each knee 
were described as healed and nontender.  There was no 
effusion or tenderness in either knee and X-ray testing 
revealed lateral subluxation tibia over femur, bilaterally.

An October 1990 report of VA examination for Agent Orange 
notes that the veteran had full range of motion and good 
strength in the lower extremities, numerous scars over the 
knees from surgeries, and no appreciable laxity of the 
ligamentous structures.  There was some tenderness over the 
peripatellar areas, no swelling or redness, and some crepitus 
on flexion and extension.  The assessment included 
degenerative joint disease of the knees, bilaterally.  

VA outpatient treatment records include an October 1990 
report of X-ray examination which noted no specific 
radiographic abnormalities of the right knee and some mild 
degenerative changes in the knee joint of the left knee.  A 
December 1990 treatment report reflected that the veteran had 
dislocated his right knee as a result of having slipped on 
some ice during the previous week.  It was also noted that he 
complained of increased pain in both knees over the last few 
months.  The diagnosis was degenerative joint disease, 
bilateral knees.  

In a statement received by the RO in January 1991, the 
veteran claimed that his disabilities had worsened and 
requested reevaluation.

VA outpatient treatment records include a March 1991 report 
from the orthopedic clinic which noted that x-ray examination 
of the veteran's knees revealed medial joint line narrowing, 
left greater than right; a narrowed left patellofemoral 
joint, and stable left tibial tubercle.

A report from a VA social worker in April 1991 reflects that 
the veteran reported that he was unable to stand on his feet 
for very long and was, thus, unable to secure suitable 
employment.  He also reported that he had undergone four knee 
surgeries because of pain and arthritis.  Vocationally, the 
examiner noted that the veteran was restricted in what he 
could do because he couldn't carry heavy objects.  

During his October 1991 personal hearing at the RO, the 
veteran's accredited representative argued that the schedular 
evaluation which was in effect for the veteran's knees 
inadequately reflected the degree of pain which he 
experienced.  The veteran testified that he had undergone 
four knee surgeries.  Specifically, he had undergone 
surgeries for each knee during his period of service as well 
as during his wife's period of service, when he was a 
dependent husband.  The veteran stated that he was issued 
braces to give his knees support when walking.  He reported 
that his right knee was productive of swelling every night, 
occasional pain (depending on the weather), and it had 
collapsed on him twice during the previous six months.  The 
veteran reported that his left knee symptoms were similar to 
his right knee symptoms.

The veteran was afforded a VA orthopedic examination in 
December 1991.  He complained of bilateral knee pain in the 
medial and lateral joint lines, left slightly worse than 
right, as well as bilateral popping and giving way.  Physical 
examination revealed two incisions on both knees which were 
well healed.  Range of motion was from -5 degrees to 150 
degrees and within normal limits.  The veteran had 
pseudolaxity to valgus stress on both of his knees.  He also 
had pain but no popping with McMurray testing on each knee.  
He had a grade 1 Lachman's on the right side and a grade 1 
Lachman's with a solid end point on the left.  No increased 
anterior drawer or signs of posterior instability were shown.  
The diagnosis was mild degenerative joint disease, bilateral 
knees.  The examiner commented that this was not surprising 
in light of the veteran's previous meniscectomies and trauma.  

VA outpatient treatment records reflect that X-rays taken in 
early March 1992 revealed moderate degenerative changes in 
the medial joint compartment of the left knee and very minor 
degenerative hypertrophic lipping at the patellar articular 
margins of the right knee.  On March 13, 1992, the veteran 
was seen for left knee swelling, increased pain, and 
instability.  It was noted that there was patellofemoral 
tenderness.  The medial collateral and anterior collateral 
ligaments were positive for laxity.

During his November 1992 hearing at the RO before a Member of 
the Board, the veteran's representative stated that the 
veteran's knees were productive of swelling, collapsing, and 
daily pain and that he used a cane for stability and braces 
when his knees swelled.  The veteran testified that he missed 
three weeks of school because both of his knees were 
dislocated by the examining physician during a VA 
examination.  He recalled that, since his knee surgeries, he 
had to make sure his knees would bear his weight when he 
stood up.  He also recalled that his knees were productive of 
popping and grinding after sitting for a prolonged period of 
time and giving way when walking.  The veteran reported that 
he had been doing exercises but he continued to experience 
pain as well as swelling when he had been on his feet for a 
prolonged period of time.  He stated that he was unable to 
get back up from a kneeling position or go up stairs.  The 
veteran testified that his knee pain had increased in 
severity since 1992.  His wife stated that the occasional 
knee pain which he used to experience a few years previously 
had become constant.  

VA medical records show that X-ray testing in May 1993 noted 
no change since March 1992.  On October 1, 1993, the veteran 
was seen for chronic left knee pain.  It was noted that he 
had undergone total reconstruction of the left knee, had 
severe degenerative joint disease, and wore a knee brace.  He 
had been told that he needed a total knee replacement but was 
too young.  Medication was prescribed.  When seen in November 
1993, the veteran reported that the medications provided no 
relief.  In January 1994, the veteran complained of pain, 
increased locking, and crepitance of the left knee.  When the 
veteran was seen in February 1994 for "loose left knee," it 
was noted that he had had several episodes of giveway and had 
lax or loose medial collateral and anterior cruciate 
ligaments.  He was referred for physical therapy.  A February 
1994 examination report noted that the veteran's left knee 
lacked 10 degrees of flexion and 20 degrees of extension and 
he had patellar tendon tenderness.  The impression was 
tricompartmental degenerative joint disease probably with 
loose bodies and soft tissue pain.  These records also 
include diagnoses of chronic left knee pain; degenerative 
joint disease, left greater than right; and patellofemoral 
syndrome with mild degenerative joint disease, bilateral 
knees.  

Upon consideration of the foregoing, by a March 1995 rating 
action, the schedular evaluation of the veteran left knee was 
increased to 20 percent disabling, October 1, 1993, and the 
schedular evaluation for his right knee was confirmed and 
continued as 10 percent disabling.

VA outpatient treatment records include a May 1994 report of 
X-ray study of both knees which noted minimal degenerative 
joint disease in the medial compartment.  These records 
reflect that the veteran continued to seek treatment for 
bilateral knee pain.  In November 1996, it is noted that the 
veteran fell on his left knee and sustained a painful injury 
to the patella.  He reported hearing a grating sound and was 
worried that he might have a fracture.  Physical examination 
revealed increased tenderness in the infrapatellar bursa 
area.  The diagnostic impression was left knee infrapatellar 
bursitis.  The examiner noted that there was no evidence of 
new fracture on X-ray film.  A November 1996 report of X-ray 
examination included an impression of moderately severe 
narrowing of the medial joint space compartment of the left 
knee with associated degenerative changes and narrowing of 
the patellofemoral joint space with associated degenerative 
change.  

A January 1997 report of VA joints examination notes that the 
veteran's complaints included significant pain and swelling 
of both knees, particularly when climbing stairs or kneeling.  
The left knee was noted to be more symptomatic with climbing 
stairs.  It was noted that the major limiting factors were 
pain and swelling without significant instability.  Physical 
examination findings reflected that the veteran ambulated 
with a cane in his right hand, both knees were deformed, and 
the left knee was slightly larger than the right.  There were 
mild effusions of both knees and the maximum that the veteran 
could squat was about 80 degrees, being limited by pain.  The 
veteran could stand up on his toes but he could not toe walk.  
He could stand and walk on his heels.  The veteran could 
tandem walk with the cane reasonably and adequately well.  
There were scars over both knees, greater on the left.  
Crepitus was felt over both patellae and over the 
tibiofemoral joints bilaterally on flexion and extension.  
McMurray sign was positive with a click and pain on both 
sides.  The pain was medial.  There was no significant laxity 
and no anterior or posterior Drawer sign.  The range of 
motion was zero to 120 degrees in the right knee and zero to 
118 degrees in the left knee.  The examiner commented that 
degenerative joint disease was advanced in both knees.  X-ray 
examination of the right knee showed minor changes of 
degenerative arthritis at the patellofemoral joint and it was 
noted that the most medial portion of the femorotibial joint 
appeared slightly narrowed.  

Upon consideration of the foregoing, by an April 1997 rating 
action, the schedular rating for the veteran's right knee was 
increased to 20 percent disabling effective from May 23, 
1994.  It was noted that X-rays of the right knee in May 1993 
showed the joints spaces to be well maintained but that X-
rays taken on May 23, 1994, showed degenerative joint disease 
in the medial compartment.  The 20 percent evaluation for his 
left knee was confirmed and continued.  

Upon VA examination of the veteran's knees in April 1998, he 
complained of pain bilaterally and episodic swelling on the 
left.  Physical examination revealed that motor strength was 
5/5 in all extremities and there were no gross sensory 
abnormalities.  It was noted that the range of motion of both 
knees was limited secondary to thigh bulk.  On the left, the 
veteran was able to flex to 110 degrees and extend to zero 
degrees.  On the right, he was able to flex to 120 degrees 
and extend to zero degrees.  Mild tenderness in the inferior 
patellar region of both knees was also noted.  There was no 
joint effusion or soft tissue swelling.  With the exception 
of pain in the lateral joint line with flexion-extension on 
the left, the veteran's knees were stable in the AP 
(anterior-posterior) and lateral planes.  McMurray test was 
negative, bilaterally.  The impression included bilateral 
knee pain, chronic, with degenerative arthritis, status post 
surgical procedures.  

An April 1999 report of VA examination was provided in 
conjunction with queries from the Board regarding the 
veteran's knees.  It is noted that the examiner reviewed the 
veteran's claims file, including his service medical records 
and prior VA examination reports.  The examiner noted that, 
during his most recent VA examination, the veteran did not 
demonstrate any significant pain secondary to the knees with 
walking.  Additionally, no specific pain was elicited during 
flexion maneuvers on range of motion testing and no muscular 
atrophy was appreciated.  Both knees were stable.  The 
impression was progressive bilateral knee pain, chronic, with 
degenerative arthritis, bilaterally.  The examiner also 
provided the following comment:  

In response to the specific questions regarding 
whether the knee pain causes weakened movement, 
excess fatigability, and incoordination, the answer 
to all these questions is no.  He does, however, 
experience pain with excess use.  He does not 
fatigue easier without muscular involvement.  He 
had no weakened motions upon examination.  There 
was no incoordination demonstrated.  It would be 
expected that [the veteran] would be able to 
perform average employment with the exception of a 
job which required prolonged standing and prolonged 
walking.  [The veteran's] complaints and physical 
examination are consistent with the degree of 
degenerative changes found on X-ray.

Analysis.  A claim for an increased rating is regarded as a 
new claim and is subject to the well-groundedness 
requirement.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle, 2 Vet. App. at 631-2; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The veteran has 
testified that the symptoms of his service-connected knee 
disabilities, right and left, have increased.  Accordingly, 
the Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).

After a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran's claim was remanded by the Board in April 1996, to 
afford him an opportunity to present hearing testimony, and 
in February 1998, to afford him VA orthopedic and neurologic 
examinations.  The veteran was afforded the requested VA 
examinations and there is medical evidence of record in the 
form of earlier VA and private examination reports.  There is 
no indication that there are additional records that have not 
been obtained and that would be pertinent to the veteran's 
claims.  Moreover, the veteran provided testimony at hearings 
held at the RO before a hearing officer as well as before a 
Member of the Board, thereby giving him the opportunity to 
present the facts of his case.  In this regard, it is noted 
that the Member of the Board who presided over the November 
1992 hearing is no longer at the Board.  However, the veteran 
was subsequently afforded an opportunity for another hearing 
before a Member of the Board, which he declined in favor of a 
personal hearing at the RO before a hearing officer.  For 
these reasons, it is determined that the requirements of due 
process are satisfied and VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim; 
thus, a remand for additional development is not warranted.  

The veteran is service-connected for residuals of 
postoperative knee injuries, left and right.  These 
disabilities have been separately rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which provides for evaluation of 
recurrent subluxation and lateral instability.

By a March 1995 rating decision, the 10 percent rating for 
the veteran's left knee was increased to 20 percent disabling 
under Diagnostic Code 5257 effective as of October 1, 1993.  
The medical evidence of record demonstrates that slight 
instability and lateral subluxation were noted in March 1988.  
During the October 1991 hearing, the veteran reported that he 
was issued braces to give his knees support when walking.  
Examination in December 1991 revealed pseudolaxity to valgus 
stress, but no increased anterior drawer or signs of 
posterior instability were shown.  On March 13, 1992, the 
veteran was seen for left knee swelling, increased pain, and 
instability.  It was noted that there was patellofemoral 
tenderness.  The medial collateral and anterior collateral 
ligaments were positive for laxity.  It was recommended that 
the veteran use a cane.  In November 1992 the veteran 
testified that he used a cane for stability.  In the opinion 
of the Board, the record reflects that of March 13, 1992, 
moderate instability of the left knee was first shown.  
Accordingly, the veteran is entitled to a rating of 20 
percent as of this date for his left knee disability based 
upon instability under Diagnostic Code 5257.

The Board also finds that the veteran's left knee disability 
is productive of no more than moderate instability or 
subluxation after March 13, 1992.  When the veteran was seen 
in February 1994 for "loose left knee," it was noted that 
he had had several episodes of giveway and had a lax or loose 
medial collateral and anterior cruciate ligaments.  He was 
referred for physical therapy.  When the veteran was examined 
for disability evaluation purposes in January 1997, it was 
noted that he walked with a cane in his right hand.  However, 
examination revealed no significant laxity and no anterior 
posterior Drawer sign.  The April 1998 report of VA 
examination reflects that physical examination revealed pain 
in the lateral joint line with flexion-extension on the left, 
but otherwise the veteran's knees were stable in the 
anterior-posterior and lateral planes.  Neither these 
findings, nor any prior findings, reflect left knee 
subluxation or instability that can be classified as severe.  
Accordingly, the Board finds that the record does not reflect 
that the veteran's left knee impairment meets or approximates 
the criteria for a 30 percent rating under Diagnostic Code 
5257.

With respect to the veteran's right knee, it is noted that, 
by an April 1997 rating decision, the schedular evaluation 
for this extremity was increased to 20 percent disabling 
under Diagnostic Code 5257, effective from May 23, 1994.  The 
medical records reflect that prior to May 23, 1994, slight 
instability and lateral subluxation was noted in March 1988 
and pseudolaxity was noted in December 1991.  The veteran's 
right knee symptomatology was also manifested by full range 
of motion, good strength, and X-ray evidence of very minor 
degenerative hypertrophic lipping at the patellar articular 
margins.  In the opinion of the Board, no more than slight 
instability or subluxation of the right knee is demonstrated 
prior to May 23, 1994.  Accordingly, an evaluation in excess 
of 10 percent prior to May 23, 1994, under Diagnostic Code 
5257, is not warranted.  

Additionally, the medical evidence of record does not support 
an increased rating of 30 percent for severe instability or 
subluxation of the right knee under Diagnostic Code 5257, 
after May 23, 1994.  Specifically, the April 1998 report of 
VA examination reflects that the veteran complained of 
bilateral knee pain.  However, physical examination 
demonstrated that he had 5/5 motor strength, no gross sensory 
abnormalities, zero to 120 degrees of motion, mild tenderness 
in the inferior patellar region, and no joint effusion or 
soft tissue swelling.  Additionally, the veteran's knees were 
stable in the anterior-posterior and lateral planes.  
Accordingly, an evaluation in excess of 20 percent after May 
23, 1994, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, is 
not shown.  

Thus, the Board concludes that the veteran does not meet the 
criteria for a 30 percent rating for either knee based upon 
instability or subluxation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

As the veteran was diagnosed with bilateral degenerative 
arthritis and the evidence includes findings of degenerative 
joint disease in both knees based on X-ray examination, the 
Board must consider whether a separate evaluation may be 
assigned for disability of the appellant's knees, left and 
right, based upon X-ray findings and painful motion under 
C.F.R. §§ 4.40, 4.45, 4.59 and the criteria for evaluation 
for degenerative or traumatic arthritis under Diagnostic Code 
5003 or 5010.  See also VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
and the Court's decisions in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991) and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).

When a veteran with knee disability rated for instability 
under Diagnostic Code 5257 also has arthritis and painful 
motion of the knee, a separate rating may be assigned under 
Diagnostic Code 5003 or 5010.  In Lichtenfels, the Court held 
that "[r]ead together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 thus state that painful motion of a major joint or 
groups of joints caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  Id. at 488; see also 
Hicks, supra.

In this instance, any limitation of motion of the veteran's 
knees does not meet the criteria for a compensable rating 
under Diagnostic Code 5260 or 5261.  However, as there is X-
ray evidence of arthritis in both of the appellant's knees 
and he experiences painful motion, the Board finds that he is 
entitled to separate evaluations for each knee based on 
arthritis and limitation of motion under VAOPGCPREC 9-98 as 
well as the decisions of the Court in Lichtenfels and Hicks.  
Because recent examination revealed that the veteran's knee 
pain does not result in weakened movement, excess 
fatigability, and incoordination, the Board finds that the 
evidence demonstrates that the highest ratings warranted for 
the arthritis and painful motion in the veteran's knees is 10 
percent.

The evidence of record reflects that the veteran's knees have 
postoperative scars.  Accordingly, the Board will consider 
whether the veteran is entitled to separate compensable 
rating for these scars.  Under Diagnostic Code 7803, scars 
that are superficial, poorly nourished, and with repeated 
ulcerations will be rated as 10 percent disabling.  Under 
Diagnostic Code 7804, scars that are superficial, tender, and 
painful on objective demonstration will be rated as 10 
percent disabling.  Under Diagnostic Code 7805, all other 
scars will be rated based on limitation of motion for the 
affected part.  38 C.F.R. § 4.118 (1999).  The Board finds 
that separate compensable ratings for the postoperative 
scars, bilateral knees, are not warranted inasmuch as the 
scars have not been described as poorly nourished, tender and 
painful, or productive of any limitation of function.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

The Board notes that 38 C.F.R. 4.71a, Diagnostic Code 5256 
(1999), is inapplicable because the veteran does not 
experience ankylosis, immobility and/or consolidation of the 
joints.  Similarly, 38 C.F.R. 4.71a, Diagnostic Codes 5258, 
5259 (1999), which pertain to the dislocation and removal of 
cartilage, would not permit evaluations in excess of 20 
percent for either knee because a 20 percent rating is the 
highest evaluation available under Diagnostic Code 5258 and a 
10 percent rating is the highest evaluation available under 
Diagnostic Code 5259.  Accordingly, the Board concludes that 
the veteran is most appropriately rated under Diagnostic Code 
5257.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the RO has held that an extra-schedular 
evaluation is not warranted for the veteran's service-
connected knee disabilities.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the Schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to 38 C.F.R. § 3.321(b)(1), an extra-schedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual.  
The evidence of record does not show that the veteran's 
service-connected bilateral knee disorders present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an extra-
schedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected bilateral knee disabilities 
markedly interfere with employment.  The April 1999 report of 
VA examination reflects the opinion of the examiner that it 
would be expected that the veteran would be able to perform 
average employment with the exception of a job which required 
prolonged standing and prolonged walking.  The record also 
does not demonstrate that the veteran has required frequent 
periods of hospitalization for either of his knees.  Thus, 
the evidence of record does not reflect any factor which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board concurs with the RO that 
the assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.

In conclusion, after reviewing the evidence of record, the 
Board finds that the preponderance of the evidence supports 
the assignment of a 20 percent rating effective from March 
13, 1992, for the residuals of the veteran's left knee injury 
as well as separate 10 percent ratings for each knee based on 
based on arthritis and limitation of motion under VAOPGCPREC 
9-98 as well as the decisions of the Court in Lichtenfels and 
Hicks.  However, the evidence is against assignment of 
ratings in excess of 10 percent prior to March 13, 1992, for 
the veteran's left knee disability and prior to May 23, 1994, 
for the veteran's right knee disability.  The Board also 
finds that evaluations in excess of 20 percent for the 
veteran's knee disabilities under Diagnostic Code 5257 based 
upon instability or subluxation are not supported by the 
objective evidence of record.  


ORDER

An evaluation of 20 percent for the veteran's left knee 
disability based upon instability and subluxation, effective 
from March 13, 1992, is allowed, subject to the law and 
regulations applicable to the payment of monetary benefits.

A disability rating in excess of 20 percent for residuals of 
a left knee injury based upon recurrent subluxation or 
lateral instability is denied.

A separate 10 percent evaluation is granted for left knee 
disability due to arthritis and painful motion, subject to 
the laws and regulations governing the award of monetary 
benefits.

A disability rating in excess of 10 percent for residuals of 
a right knee injury based upon recurrent subluxation or 
lateral instability prior to May 23, 1994, is denied.

A disability rating in excess of 20 percent for residuals of 
a right knee injury based upon recurrent subluxation or 
lateral instability is denied.

A separate 10 percent evaluation is granted for right knee 
disability due to arthritis and painful motion, subject to 
the laws and regulations governing the award of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

